Name: Council Regulation (EEC) No 987/84 of 31 March 1984 amending Regulation (EEC) No 2601/69 laying down special measures to encourage the processing of certain varieties of oranges
 Type: Regulation
 Subject Matter: food technology;  civil law
 Date Published: nan

 No L 103 / 10 Official Journal of the European Communities 16 . 4 . 84 COUNCIL REGULATION (EEC) No 987/ 84 of 31 March 1984 amending Regulation (EEC) No 2601 /69 laying down special measures to encourage the processing of certain varieties of oranges HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2601 / 69 is hereby replaced by the following: 'The financial compensation shall be so fixed that the difference between the minimum price and the financial compensation does not vary , in relation to that for the previous marketing year , by an amount greater than the amount resulting from the increase in the minimum price ; the increase in the difference shall , however , not be less than 50 % of the increase in the minimum price.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament ( 2 ), Whereas Regulation (EEC) No 2601 / 69 ( 3 ), as last amended by Regulation (EEC) No 1154 / 78 (4 ), provides for a system of financial compensation in respect of certain varieties of oranges which are processed under contracts designed to ensure , at a minimum purchase price to the producer , a regular supply to the processing industry; Whereas the financial compensation for oranges is currently fixed at a level such that the difference between the minimum price paid by the processing industry and the financial compensation does not change from one marketing year to the next by a percentage greater than the change in the said minimum price; whereas the result has been to establish , progressively , an unwarranted commercial benefit accruing to the processing industry; Whereas Regulation (EEC) No 2601 / 69 should be amended to ensure that the processing industry bears a larger share of the cost of the raw material concerned, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1984 / 85 marketing year onwards. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD ( ») OJ No C 301 , 8 . 11 . 1983 , p. 3 . ( 2 ) Opinion delivered on 15 March 1984 (not yet published in the Official Journal). ( 3 ) OJ No L 324 , 27 . 12. 1969 , p. 21 . ( «) OJ No L 144 , 31 . 5 . 1978 , p. 5 .